—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered September 2, 1993, convicting him of robbery in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the pros*494ecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Additionally, the Supreme Court did not improvidently exercise its discretion in permitting the defendant to proceed pro se for a portion of the trial (see, People v Vivenzio, 62 NY2d 775; People v McIntyre, 36 NY2d 10).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Balletta, J. P., Ritter, Copertino and Friedmann, JJ., concur.